Exhibit SECURITY AGREEMENT This SECURITY AGREEMENT (this “Agreement”), dated as of December 10, 2008, among the Grantor(s) listed on the signature pages hereof and those additional entities that hereafter become parties hereto by executing the form of Supplement attached hereto as Annex 1 (collectively, jointly and severally, the “Grantors” and each, individually, a “Grantor”), and DMRJ GROUP, LLC (together with its successors and assigns, the “Secured Party”). W I T N E S S E T H: WHEREAS, the Secured Party is the holder of that certain Senior Secured Convertible Promissory Note bearing even date herewith in the principal amount of $5,600,000 (together with any and all promissory notes issued by the Company after the date hereof pursuant to the Purchase Agreement, collectively and each individually, the “Note”) issued or to be issued by the Implant Sciences Corporation (“Company”) pursuant to the terms of the Note and Warrant Purchase Agreement bearing even date herewith (as may be amended, restated, supplemented, replaced or otherwise modified from time to time, the “Purchase Agreement”) by and between the Company and the Secured Party, and WHEREAS, pursuant to the terms and conditions of the Purchase Agreement, the Secured Party has agreed to extend a loan to the Company, repayment of which is evidenced by the Note, and WHEREAS, in order to induce Secured Party to enter into the Purchase Agreement and other Transaction Documents and to extend the loans pursuant to the Purchase Agreement, each of C-Acquisition Corp., IMX Acquisition Corp. and Accural Systems International Corporation (collectively, the “Guarantors”) have agreed to jointly and severally guaranty the obligations of the Company to the Secured Party pursuant to that certain Guaranty (as amended, restated, supplemented or replaced from time to time, the “Guaranty”) dated of even date herewith executed by the Guarantors in favor of the Secured Party, and WHEREAS, in order to induce Secured Party to enter into the Purchase Agreement and other Transaction Documents and to extend the loans pursuant to the Purchase Agreement, the Grantors have agreed to execute and deliver to the Secured Party this Agreement and other collateral documents and to grant the Secured Party a continuing security interest in and to the Collateral in order to secure the prompt and complete payment, observance and performance of, among other things, the Secured Obligations, and NOW, THEREFORE, for and in consideration of the recitals made above and other good and valuable consideration, the receipt, sufficiency and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1.Defined Terms. All capitalized terms used herein (including in the preamble and recitals hereof) without definition shall have the meanings ascribed thereto in the Note, or if not expressly defined in the Note, then in the Purchase Agreement.Any terms used in this Agreement that are defined in the Code (whether or not capitalized) shall be construed and defined as set forth in the Code unless otherwise defined herein or in Note or the Purchase Agreement; provided, however, that if the Code is used to define any term used herein and if such term is defined differently in different Articles of the Code, the definition of such term contained in Article 9 of the Code shall govern. In addition to those terms defined elsewhere in this Agreement, as used in this Agreement, the following terms shall have the following meanings: (a)“Account” means an account (as that term is defined in the Code). (b)“Account Debtor” means an account debtor (as that term is defined in the Code). (c)“Books” means books and records (including each Grantor’s Records indicating, summarizing, or evidencing such Grantor’s assets (including the Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s business operations or financial condition, and each Grantor’s goods or General Intangibles related to such information). (d)“Chattel Paper” means chattel paper (as that term is defined in the Code) and includes tangible chattel paper and electronic chattel paper. (e)“Closing Date” has the meaning specified therefor in the Purchase Agreement. (f)“Code” means the New York Uniform Commercial Code, as in effect from time to time; provided, however, that in the event that, by reason of mandatory provisions of law, any or all of the attachment, perfection, priority, or remedies with respect to Secured Party’s Liens on any Collateral is governed by the Uniform Commercial Code as enacted and in effect in a jurisdiction other than the State of New York, the term “Code” shall mean the Uniform Commercial Code as enacted and in effect in such other jurisdiction solely for purposes of the provisions thereof relating to such attachment, perfection, priority, or remedies. (g)“Collateral” has the meaning specified therefor in Section 2. (h)“Commercial Tort Claims” means commercial tort claims (as that term is defined in the Code), and includes those commercial tort claims listed on Schedule 10 attached hereto. (i)“Company” has the meaning specified therefor in the recitals to this Agreement. (j)“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as defined in the IRC. 2 (k)“Copyrights” means copyrights and copyright registrations, and also includes (i) the copyright registrations and applications listed on Schedule 2 attached hereto and made a part hereof (as the same may be amended or modified from time to time), (ii) all extensions or renewals thereof, (iii) all income, royalties, damage awards and payments now and hereafter due or payable under and with respect thereto, including payments under all licenses entered into in connection therewith and damages and payments for past or future infringements thereof, (iv) the right to sue for past, present and future infringements thereof, and (v) all of each Grantor’s rights corresponding thereto throughout the world. (l)“Copyright Security Agreement” means each Copyright Security Agreement among Grantors, or any of them, and Secured Party in substantially the form of Exhibit A attached hereto, pursuant to which Grantors have granted to Secured Party a security interest in all their respective Copyrights. (m)“Deposit Account” means a deposit account (as that term is defined in the Code). (n)“Equipment” means equipment (as that term is defined in the Code). (o)“Event of Default” has the meaning specified therefor in the Note. (p)“General Intangibles” means general intangibles (as that term is defined in the Code), and, in any event, includes payment intangibles, contract rights, rights to payment, rights arising under common law, statutes, or regulations, choses or things in action, goodwill (including the goodwill associated with any Trademark), Patents, Trademarks, Copyrights, URLs and domain names, industrial designs and other Intellectual Property or rights therein or applications therefor, whether under license or otherwise, programs, programming materials, blueprints, drawings, purchase orders, customer lists, monies due or recoverable from pension funds, route lists, rights to payment and other rights under any royalty or licensing agreements, including Intellectual Property Licenses, infringement claims, computer programs, information contained on computer disks or tapes, software, literature, reports, catalogs, pension plan refunds, pension plan refund claims, insurance premium rebates, tax refunds, and tax refund claims, interests in a partnership or limited liability company which do not constitute a security under Article 8 of the Code, and any other personal property other than Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Related Property, Negotiable Collateral, and oil, gas, or other minerals before extraction. (q)“Governmental Authority” means any federal, state, local, or other governmental or administrative body, instrumentality, board, department, or agency or any court, tribunal, administrative hearing body, arbitration panel, commission, or other similar dispute-resolving panel or body. (r)“Grantor” and “Grantors” have the meanings specified therefor in the recitals to this Agreement. 3 (s)“Guarantor” has the meaning specified therefor in the recitals to this Agreement. (t)“Guaranty” has the meaning specified therefor in the recitals to this Agreement. (u)“Insolvency Proceeding” means any proceeding commenced by or against any Person under any provision of title 11 of the United States Code, as in effect from time to time, or under any other state or federal bankruptcy or insolvency law, assignments for the benefit of creditors, formal or informal moratoria, compositions, extensions generally with creditors, or proceedings seeking reorganization, arrangement of other similar relief. (v)“Intellectual Property” means Patents, Copyrights, Trademarks, the goodwill associated with such Trademarks, trade secrets and confidential and proprietary customer lists, and Intellectual Property Licenses. (w)“Intellectual Property Licenses” means rights under or interests in any patent, trademark, copyright or other intellectual property, including software license agreements with any other party, whether the applicable Grantor is a licensee or licensor under any such license agreement, including the license agreements listed on
